Name: Commission Implementing Regulation (EU) NoÃ 211/2014 of 27Ã February 2014 correcting the Slovak language version of Commission Regulation (EC) NoÃ 340/2008 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EC) NoÃ 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: chemistry;  deterioration of the environment;  EU institutions and European civil service;  accounting
 Date Published: nan

 7.3.2014 EN Official Journal of the European Union L 67/1 COMMISSION IMPLEMENTING REGULATION (EU) No 211/2014 of 27 February 2014 correcting the Slovak language version of Commission Regulation (EC) No 340/2008 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (1), and in particular Article 74(1) and Article 132 thereof, Whereas: (1) In the Slovak language version, an error occurring three times in Table 4 of Annex III to Commission Regulation (EC) No 340/2008 (2), as amended by Implementing Regulation (EU) No 254/2013 (3), should be corrected. The other language versions are not affected. (2) Regulation (EC) No 340/2008 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee established under Article 133 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Slovak language version. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 396, 30.12.2006, p. 1. (2) Commission Regulation (EC) No 340/2008 of 16 April 2008 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) (OJ L 107, 17.4.2008, p. 6). (3) Commission Implementing Regulation (EU) No 254/2013 of 20 March 2013 amending Regulation (EC) No 340/2008 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) (OJ L 79, 21.3.2013, p. 7).